Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 1 of 14 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
CERIM AVDIC,                                                         Civ. Action No.:

                                   Plaintiff,

        -against-

ANDREW JACKSON REALTY CO., L.P., SIBLING
MANAGEMENT INC., SHELDON HOFFMAN,
and GARY HOFFMAN,

                                    Defendants.
-------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, CERIM AVDIC (“Plaintiff”), as and for his Complaint against Defendants,

ANDREW JACKSON REALTY CO., L.P., SIBLING MANAGEMENT INC., SHELDON

HOFFMAN, and GARY HOFFMAN (collectively, “Defendants”), respectfully alleges as follows:

                                     JURISDICTION AND VENUE

        1.       Plaintiff brings this action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201 et seq., Articles 6 and 19 of the New York Labor Law (“NYLL”), and Title 12, Part 141,

of the New York Codes, Rules, and Regulations (“NYCRR”), to recover lost wages and other

relief related to his employment with Defendants.

        2.       Jurisdiction over Plaintiff’s FLSA claims is based upon Section 216(b) of the

FLSA, 29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.

        3.       The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a) because these claims are so related to the FLSA claims that they form part

of the same case or controversy.




                                                        1
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 2 of 14 PageID #: 2



        4.      Venue in this district is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this judicial district.

                                              PARTIES

        5.      Plaintiff is an adult male currently residing in the State of New York.

        6.      According to the New York State Department of State, Division of Corporations,

Defendant, ANDREW JACKSON REALTY CO., L.P. (“AJ Realty”) is a domestic limited

partnership duly organized and existing under the laws of the State of New York.

        7.      Upon information and belief, Defendant AJ Realty maintains a principal place of

business located at 2607 Nostrand Avenue, Brooklyn, New York 11210.

        8.      According to the New York State Department of State, Division of Corporations,

Defendant SIBLING MANAGEMENT INC. (“Sibling Management”) is a New York domestic

business corporation duly organized and existing under and by virtue of the laws of the State of

New York.

        9.      According to the New York State Department of State, Division of Corporations,

Defendant Sibling Management maintains a Principle Executive Office located at 2607 Nostrand

Avenue, Brooklyn, New York 11210.

        10.     Upon information and belief, Defendants AJ Realty and Sibling Management were

and are owned, operated, and controlled by Defendants SHELDON HOFFMAN (“S. Hoffman”)

and GARY HOFFMAN (“G. Hoffman”).

        11.     Upon information and belief, Defendants AJ Realty and Sibling Management were

and are part of a single integrated enterprise that jointly employed Plaintiff.

        12.     Upon information and belief, Defendants AJ Realty and Sibling Management’s

operations were and are interrelated and unified.



                                                   2
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 3 of 14 PageID #: 3



       13.    Upon information and belief, at all relevant times, Defendants AJ Realty and

Sibling Management shared common management, were centrally controlled, and/or were owned

by Defendants S. Hoffman and G. Hoffman.

       14.    Upon information and belief, at all relevant times, Defendants AJ Realty and

Sibling Management shared employees, equipment, and supplies.

       15.    Upon information and belief, Defendants AJ Realty and Sibling Management own

and/or manage a residential apartment building located at 68-64 Yellowstone Boulevard, Forest

Hills, New York 11375 that contains approximately 115 residential units and 1 commercial unit.

       16.    At all relevant times, Defendants AJ Realty and Sibling Management maintained

control, oversight, and direction over Plaintiff, including timekeeping, payroll, and other

employment practices applied to him.

       17.    Upon information and belief, Defendant S. Hoffman is a resident of the State of

New York.

       18.    Upon information and belief, at all relevant times, Defendant S. Hoffman was and

continues to be an owner, officer, director, member, managing agent, and/or managing partner of

Defendant AJ Realty.

       19.    Upon information and belief, at all relevant times, Defendant S. Hoffman was and

continues to be an owner, corporate officer, director, and/or managing agent of Defendant Sibling

Management.

       20.    According to the New York State Department of State, Division of Corporations,

Defendant S. Hoffman is the Chief Executive Officer of Defendant Sibling Management.

       21.    Upon information and belief, at all relevant times, Defendant S. Hoffman exercised

operational control over Defendants AJ Realty and Sibling Management, controlled significant



                                               3
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 4 of 14 PageID #: 4



business functions of Defendants AJ Realty and Sibling Management, determined employee

salaries, made hiring decisions, and acted on behalf of and in the interest of Defendants AJ Realty

and Sibling Management in devising, directing, implementing, and supervising the wage and hour

practices and policies relating to their employees, including Plaintiff.

       22.     Upon information and belief, at all relevant times, Defendant S. Hoffman

participated in running the daily operations of Defendants AJ Realty and Sibling Management.

       23.     Upon information and belief, at all relevant times, Defendant S. Hoffman

participated in the management and supervision of Plaintiff and his work for Defendants AJ Realty

and Sibling Management.

       24.     Upon information and belief, Defendant G. Hoffman is a resident of the State of

New York.

       25.     Upon information and belief, at all relevant times, Defendant G. Hoffman was and

continues to be an owner, officer, director, member, managing agent, and/or managing partner of

Defendant AJ Realty.

       26.     Upon information and belief, at all relevant times, Defendant G. Hoffman was and

continues to be an owner, corporate officer, director, and/or managing agent of Defendant Sibling

Management.

       27.     Upon information and belief, at all relevant times, Defendant G. Hoffman exercised

operational control over Defendants AJ Realty and Sibling Management, controlled significant

business functions of Defendants AJ Realty and Sibling Management, determined employee

salaries, made hiring decisions, and acted on behalf of and in the interest of Defendants AJ Realty

and Sibling Management in devising, directing, implementing, and supervising the wage and hour

practices and policies relating to their employees, including Plaintiff.



                                                  4
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 5 of 14 PageID #: 5



        28.    Upon information and belief, at all relevant times, Defendant G. Hoffman

participated in running the daily operations of Defendants AJ Realty and Sibling Management.

        29.    Upon information and belief, at all relevant times, Defendant G. Hoffman

participated in the management and supervision of Plaintiff and his work for Defendants AJ Realty

and Sibling Management.

        30.    Upon information and belief, at all times relevant, Defendants jointly employed

Plaintiff.

        31.    Each Defendant had substantial control over Plaintiff’s working conditions and

over the unlawful policies and practices alleged herein.

        32.    As such, Defendants AJ Realty, Sibling Management, S. Hoffman, and G. Hoffman

are covered employers within the meaning of the FLSA and the NYLL, and, at all relevant times,

jointly employed Plaintiff.

                                             FACTS

        33.    Plaintiff was employed for the benefit of and at the direction of Defendants from

on or about May 2008 until on or about June 8, 2020.

        34.    Plaintiff was employed as a porter at Defendants’ residential apartment building

located at 68-64 Yellowstone Boulevard, Forest Hills, New York 11375.

        35.    In addition to employing Plaintiff as a porter, Defendants also employed a

superintendent to maintain the residential apartment building. Upon information and belief, the

superintendent was responsible for, among other things, painting and making repairs in the

apartments and common areas.

        36.    During Plaintiff’s employment, Plaintiff’s primary duties at Defendants’ residential

apartment building included vacuuming and mopping the halls and common areas, sweeping and



                                                5
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 6 of 14 PageID #: 6



shoveling the sidewalks, taking care of the garbage and recyclables, cleaning the compactor room,

cleaning the laundry room, and filling in for the superintendent on an as needed basis.

       37.     Throughout Plaintiff’s employment, Plaintiff was not required to punch-in or -out

of his daily shifts, or to track his time worked in any other manner.

       38.     Upon information and belief, Defendants failed to keep and maintain accurate

records reflecting the actual time that Plaintiff worked each day and each week.

       39.     During the relevant period of Plaintiff’s employment (from six years prior to the

filing of this Complaint until the end of his employment), Plaintiff typically worked six (6) days

per week as follows: Monday, Wednesday, and Thursday from about 8:00 a.m. until about 4:00

p.m.; Tuesday and Friday from about 8:00 a.m. until about 5:30 p.m.; and, Saturday from about

8:00 a.m. until about 1:00 p.m.

       40.     During this time, Plaintiff did not take and did not receive uninterrupted meal

breaks during his shifts.

       41.     During this time, Plaintiff generally worked about forty-eight (48) hours per week.

       42.     During the relevant period of his employment, Defendants paid Plaintiff an hourly

rate of pay, but for only those hours worked up to forty (40) per week.

       43.     During the relevant period of his employment, Defendants did not pay Plaintiff his

regular rate of pay for all hours worked beyond forty (40) per week.

       44.     During the relevant period of his employment, Defendants did not pay Plaintiff

overtime compensation at a rate of one-and-one-half times his regular rate of pay for all hours

worked in excess of forty (40) per week.




                                                 6
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 7 of 14 PageID #: 7



        45.     During the relevant period of his employment, Defendants failed to provide

Plaintiff with complete and accurate earnings statements, paystubs, or any other type of complete

and accurate wage statement along with his weekly earnings, as required by NYLL § 195(3).

        46.     Defendants failed and refused to Plaintiff any wages at all for the final week of his

employment.

        47.     Defendants S. Hoffman and G. Hoffman participated in the decision to hire

Plaintiff.

        48.     Defendants S. Hoffman and G. Hoffman participated in the decision to fire Plaintiff.

        49.     Defendants S. Hoffman and G. Hoffman participated in deciding the job duties that

Plaintiff performed on a daily basis.

        50.     Defendants S. Hoffman and G. Hoffman participated in the daily supervision of

Plaintiff’s job duties and responsibilities.

        51.     Defendants S. Hoffman and G. Hoffman participated in setting Plaintiff’s work

schedule.

        52.     Defendants S. Hoffman and G. Hoffman participated in deciding the hours that

Plaintiff worked each week.

        53.     Defendants S. Hoffman and G. Hoffman participated in deciding the manner in

which Plaintiff was paid.

        54.     Defendants S. Hoffman and G. Hoffman participated in deciding the compensation

Plaintiff was paid.

        55.     Defendants S. Hoffman and G. Hoffman participated in running the day-to-day

operations of Defendants AJ Realty and Sibling Management during Plaintiff’s employment.




                                                  7
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 8 of 14 PageID #: 8



       56.     Defendants managed Plaintiff’s employment, including the amount of time worked

and the rates that they were paid.

       57.     Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

       58.     Defendants were aware of Plaintiff’s work hours but failed to pay him the proper

wages to which he was entitled under the law.

       59.     Defendants’ failure to pay proper wages in a timely manner has been made without

good faith, willfully, and with a reckless disregard for Plaintiff’s rights, and Plaintiff has been

damaged by such failures.

                                    COUNT I
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT
                             29 U.S.C. § 201 ET SEQ.
                    FAILURE TO COMPENSATE FOR OVERTIME

       60.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       61.     The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in

an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       62.     Defendants were and are subject to the overtime pay requirements of the FLSA

because Defendants AJ Realty and Sibling Management are an enterprise engaged in commerce

or in the production of goods for commerce.

       63.     At all times relevant to this Complaint, Defendants AJ Realty and Sibling

Management had, and continue to have, two (2) or more employees handle goods or materials that




                                                8
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 9 of 14 PageID #: 9



have moved in interstate commerce, including Plaintiff who worked as a porter and handled

cleaning supplies and equipment that originated outside of the State of New York.

       64.     Upon information and belief, the gross annual volume of sales made or business

done by Defendants AJ Realty and Sibling Management for the years 2017, 2018, and 2019 was

not less than $500,000.00.

       65.     At all times relevant to this action, Plaintiff was entitled to the rights, benefits, and

protections granted by the FLSA, 29 U.S.C. § 207, et seq.

       66.     Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal

to at least one and one-half times the employee’s regular rate of pay, for all hours worked in excess

of forty (40) per week.

       67.     By the above-alleged conduct, Defendants have violated the FLSA by failing to pay

Plaintiff overtime compensation as required by the FLSA.

       68.     Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.

       69.     However, none of the Section 13 exemptions apply to Plaintiff because he did not

meet the requirements for coverage under the exemptions during the relevant period of his

employment.

       70.     Defendants acted willfully and either knew that their conduct violated the FLSA or

showed a reckless disregard for the matter of whether their conduct violated the FLSA.

       71.     Defendants did not act in good faith with respect to the conduct alleged herein.

       72.     As a result of Defendants’ violations of the FLSA, Plaintiff incurred harm and loss

in an amount to be determined at trial, along with liquidated damages, attorneys’ fees and costs of

litigation, pursuant to 29 U.S.C. § 216(b).



                                                  9
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 10 of 14 PageID #: 10



                                    COUNT II
                      VIOLATION OF THE NEW YORK LABOR LAW
                                 ARTICLE 6 AND 19
                      FAILURE TO COMPENSATE FOR OVERTIME

        73.     Plaintiff reasserts and realleges the allegations set forth in each of the above

 paragraphs as though fully set forth herein.

        74.     At all times relevant to this Action, Plaintiff was employed by Defendants within

 the meaning of NYLL §§ 2 and 651.

        75.     Under New York law, an employee must be paid overtime, equal to at least one and

 one-half times the employee’s regular rate of pay, for all hours worked in excess of forty (40) per

 week in the manner and methods provided by the FLSA.

        76.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

 compensation as required by the NYLL and the Regulations pertaining thereto.

        77.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

 compensation for the time periods in which he worked in excess of forty (40) hours a week for

 Defendants.

        78.     Plaintiff was not exempt from the overtime provisions of the NYLL during the

 relevant period of his employment because he did not meet the requirements for any of the reduced

 number of exemptions available under New York law.

        79.     Defendants acted willfully and either knew that their conduct violated the NYLL

 or showed a reckless disregard for the matter of whether their conduct violated the NYLL.

        80.     Defendants did not act in good faith with respect to the conduct alleged herein.

        81.     As a result of Defendants’ violations of the NYLL, Plaintiffs incurred harm and

 loss in an amount to be determined at trial, in addition to liquidated damages, reasonable attorneys’

 fees, costs, and pre- and post-judgment interest.

                                                  10
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 11 of 14 PageID #: 11



                                    COUNT III
                      VIOLATION OF THE NEW YORK LABOR LAW
                                    ARTICLE 6
                         FAILURE TO PAY REGULAR WAGES

         82.    Plaintiff reasserts and realleges the allegations set forth in each of the above

 paragraphs as though fully set forth herein.

         83.    During Plaintiff’s employment, Defendants suffered and permitted Plaintiff to work

 numerous hours each week without paying him the wages to which he was and is entitled.

         84.    Defendants’ failure to pay Plaintiff the wages that he earned constitutes outrageous

 conduct, made knowingly and willfully, or with a reckless indifference to Plaintiff’s rights.

         85.    Defendants have acted willfully and either knew that their conduct violated the

 NYLL or have shown reckless disregard for the matter of whether their conduct violated the

 NYLL.

         86.    Defendants have not acted in good faith with respect to the conduct alleged herein.

         87.    As a result of Defendants’ violations of the NYLL and the regulations promulgated

 therein, Plaintiff has incurred harm and loss in an amount to be determined at trial, along with

 liquidated damages, CPLR interest, attorneys’ fees, and costs of litigation.

                                    COUNT IV
                      VIOLATION OF THE NEW YORK LABOR LAW
                               NYLL SECTION 195(3)
                      FAILURE TO PROVIDE WAGE STATEMENTS

         88.    Plaintiff reasserts and realleges the allegations set forth in each of the above

 paragraphs as though fully set forth herein.

         89.    Defendants willfully failed to provide Plaintiff with complete and accurate wage

 statements with his wages each week as required by NYLL § 195(3), which were to include, among

 other things, the dates of work covered by each payment of wages; name of employee; name of

 employer; address and phone number of employer; rate or rates of pay and basis thereof;
                                                 11
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 12 of 14 PageID #: 12



 deductions; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; and

 the number of regular hours worked and the number of overtime hours worked.

        90.     Through their knowing and intentional failure to provide Plaintiff with complete

 and accurate wage statements required by the NYLL, Defendants have willfully violated NYLL

 §§ 190 et seq. and the supporting Regulations.

        91.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

 statutory penalties, together with costs and attorneys’ fees as provided by NYLL § 198(1-d).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, by and through his attorneys, Neil H. Greenberg & Associates,

 P.C., demands judgment against Defendants and in favor of Plaintiff for a sum that will properly,

 adequately, and completely compensate Plaintiff for the nature, extent, and duration of the

 damages, costs of this action, and as follows:

        A.      Declare and find that Defendants committed one or more of the following

                acts:

                1.      Willfully violated provisions of the FLSA by failing to pay
                        Plaintiff overtime compensation;

                2.      Willfully violated the provisions of the NYLL by failing to
                        pay Plaintiff overtime compensation and/or regular wages;

                3.      Willfully violated the provisions of the NYLL by failing to
                        provide Plaintiff with wage statements;

        B.      Award compensatory damages, including all overtime compensation and/or

                regular wages owed, in an amount according to proof;

        C.      Award liquidated damages under the NYLL, or alternatively the FLSA;

        D.      Award statutory damages under the NYLL;




                                                  12
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 13 of 14 PageID #: 13



       E.    Award interest on all NYLL overtime compensation and/or regular wages

             due accruing from the date such amounts were due;

       F.    Award all costs and attorneys’ fees incurred in prosecuting this action; and

       G.    Provide such further relief as the Court deems just and equitable.

 Dated: Massapequa, New York
        June 19, 2020
                                                   _______________________________
                                                   Neil H. Greenberg, Esq.
                                                   Keith E. Williams, Esq.
                                                   Neil H. Greenberg & Associates, P.C.
                                                   Attorneys for the Plaintiff
                                                   4242 Merrick Road
                                                   Massapequa, New York 11758
                                                   Tel: 516.228.5100
                                                   nhglaw@nhglaw.com
                                                   keith@nhglaw.com




                                              13
Case 1:20-cv-02742-RPK-SJB Document 1 Filed 06/19/20 Page 14 of 14 PageID #: 14



                    FAIR LABOR STANDARDS ACT CONSENT FORM


           I, the undersigned, consent to be a party in Advic v. Andrew Jackson Realty CO.,

    L.P., et al. in order to seek redress for violations of the Fair Labor Standards Act, pursuant

    to 29 U.S.C. section 216(b).


    Dated: Massapequa, New York
           June ____, 2020


                                                   Mr. Cerim Advic




                                                 -1-
